PER CURIAM.
Following an order of the Metropolitan Dade County Water and Sewer Board to the appellants, the City of North Miami Beach and its Public Utilities Department, directing them to show cause why certain restrictions against further connections for water service should not be imposed, the appellants filed an action for declaratory judgment in the circuit court, challenging the authority of Dade County and the board to so proceed and seeking an injunction to restrain such action.
The complaint filed in the trial court, as amended, contained five counts. On defendants’ motion to dismiss, the court allowed the first count to stand and dismissed the remaining counts with prejudice. On the plaintiffs’ appeal therefrom, having considered the record, briefs and argument, we affirm the order dismissing or striking counts 2, 3, 4 and 5 but hereby modify it to be without prejudice to assert such matters in response to the board’s rule to show cause in event the court shall hold the board has jurisdiction to so proceed.
In addition, the plaintiff filed a suggestion in prohibition, against the county and the said board. Having considered the same together with the appeal we hold the suggestion fails to state a prima facie case for issuance of a rule nisi in prohibition, and hereby dismiss the suggestion in prohibition.
It is so ordered.